Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 6-10 and species of cross linked resin in the reply filed on 5/24/2021 is acknowledged.
Claims 11-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
Claims 1-3 and 6-10 are under consideration in the instant Office Action.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al., US2014/0377319 (IDS) in view of Ranum et al., US2016/0025747 (IDS).
Leuthardt teach methods of altering protein concentrations in cerebrospinal fluid (CSF; see abstract). Leuthardt teaches methods to contact CSF with a support which  include proteases to cleave protein and reduce protein in the CSF to treat neurodegenerative diseases including Amyotrophic lateral sclerosis (ALS; see abstract, paragraphs 2-3, 11, 28, 78-80 and claims 35-41, 49-, 52-54) and meet the requirements of instant claims 1 and 7. Leuthardt teaches that the protease includes in vivo (see paragraphs 56, 61, 64-65) as required in instant claim 6. Leuthardt teaches using a therapeutically effective amount of one protease (see paragraph 33) but does not specifically teach the claimed amount of instant claim 1. Leuthardt does not specifically teaches that ALS dipeptide repeat proteins as in instant claims 1-3. Leuthardt does teach detecting protein concentrations before and after treatment (see paragraphs 103, 106) but does not teach the required dipeptide repeat protein. 
Ranum teaches methods of identifying and treating ALS or frontotemporal dementia (FTD; see abstract and paragraphs 3-4). Ranum teaches antibodies for specific di-amino repeat containing proteins (see abstract and paragraphs 5) as in instant claims 1-2 and 9-10. Ranum teaches that the specific di-amino repeat containing proteins includes poly GA, GP, GR, AP and PR (see abstract; paragraph 7 and Table 1) as in instant claim 2. Ranum teaches that the di-amino repeat containing proteins are found in the CSF (see paragraphs 144, 146 and 193) as in instant claims 1-2 and 9.  Ranum teaches that ALS is associated with human C9ORF72 gene (see paragraphs 4, 144, 146) as in instant claim 3. Ranum teaches methods for identifying a subject with ALS or FTD before treatment (see claims 1-11 and 19-20) as in instant claims 9-10. Ranum teaches methods to treat ALS that decreases the di-amino acid repeat 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Leuthardt and Ranum. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Leuthardt teaches treating ALS with proteases such as trypsin to remove protein form the CSF. Based on Ranum’s teaching it is obvious to one of ordinary skill in the art that the ALS subject has the dipeptide repeat protein and that the protein would be decreased in the CSF due to the protease treatment as taught by Leuthardt. Further, one of ordinary skill in the art would be able to determine the required dose of protease through routine optimization of the method (see MPEP § 2144.05) since Leuthardt teaches using a therapeutically effective amount of one protease (see paragraph 33). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17/062,440 in view of Ranum et al., US2016/0025747 (IDS).  ‘440 claims the same method of treating CSF of ALS of FTD subjects with a protease. “440 does not teach the specific dose of instant claim 1 or claim 9-10. Ranum teaches using assays to determine which subject has ALS. One of ordinary skill in the art would be able to determine the required dose of protease through routine optimization of the method (see MPEP § 2144.05) since the goal of the method is to reduce the amount of protein from the CSF of an ALS of FTD subject. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No.17/153,553 in view of Ranum et al., US2016/0025747 (IDS). ‘553 claims a method of treating ALS by contacts the CSF with a protease to remove the toxin protein. ‘553 does not specifically claim dipeptide repeat protein. Ranum teaches that the di-amino repeat containing proteins are found in the CSF of ALS subjects (see paragraphs 144, 146 and 193) and teaches methods to reduce the amount of these protein from the ALS subject. One of ordinary skill in the art would have reasonable expectation of success that treating CSF of ALS subjects with a protease like trypsin would reduce the di-peptide repeat protein as in the instant claims and therefore, the ‘553 is an obvious variation of the instant claims and are not patentably distinct.


Conclusion
No claims are allowed.

Advisory Information,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649